UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                            Chapter 11

 GREYLOCK CAPITAL ASSOCIATES,                      Case No. 21-22063 (RDD)
 LLC,
                                                   (Subchapter V)
                         Debtor.

ORDER SHORTENING TIME FOR NOTICE AND HEARING ON MOTION TO
DISMISS CHAPTER 11 CASE

          Upon the motion, dated March 30, 2021 (ECF Doc. #46) (the “Motion to Shorten”), of the

debtor and debtor in possession herein (the “Debtor”) for an order pursuant to Fed. R. Bankr. P.

9006 shortening the time for notice of and the hearing on the Debtor’s motion to dismiss this

chapter 11 case pursuant to 11 U.S.C. § 1112 (ECF Doc. #45) (the “Motion to Dismiss”); and the

Debtor having given notice of the hearing held on April 12, 2021, at 10:00 a.m. on the Motion to

Shorten and the Motion to Dismiss, by notice filed March 31, 2021 (ECF Doc. #47) and served by

overnight mail on all creditors, the United States Trustee and the Subchapter V trustee (ECF Doc.

#50); and upon the record of the April 12, 2021 hearing; and there being no objections to the

Motion to Shorten; and, after due deliberation, the Court having determined that the Debtor has

demonstrated sufficient cause to grant the Motion to Shorten; now, therefore, it is hereby

          ORDERED, that the Motion to Shorten is granted, and the Debtor’s notice of the April 12,

2021 hearing on the Motion to Dismiss was due and sufficient; and it is further

          ORDERED, the Court shall retain jurisdiction to consider all matters related to the

interpretation or enforcement hereof.


Dated: White Plains, New York
       April 13, 2021
                                                     /s/Robert D. Drain
                                                     Honorable Robert D. Drain
                                                     United States Bankruptcy Judge
